Dismissed and Opinion filed October 17, 2002








Dismissed and Opinion filed October 17, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00294-CV
____________
 
JOE MULLINS, INDIVIDUALLY AND D/B/A MULLINS MARINE,
AND MERCURY MARINE CORPORATION/BRUNSWICK CORPORATION, Appellants
 
V.
 
REECE MURRAY, Appellee
 

 
On
Appeal from the County Civil Court No. 2
Brazoria
County, Texas
Trial
Court Cause No. 26-233S
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed December 28, 2001.
On October 8, 2002, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed October 17, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).